DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	Applicant’s AMENDMENTS TO CLAIMS filed on January 31, 2022 is respectfully acknowledged. Claims 1-4, 6-10 and 12-18 are pending for examination.

Response to Arguments
3.	Applicant's arguments filed January 31, 2022 have been fully considered but they are not persuasive. 
	Regarding the 35 U.S.C. 112 rejection, Applicant states that amended claim 14 recites “a scaling parameter used to determine an assistance level for the user, wherein the scaling parameter is dependent on the conditions of the environment and/or human specification. Examiner agrees that the specification provides support for the mentioned portion of the claim, but the claim also recites “determining a scaling parameter….”. The specification teaches that the scaling parameter is used to determine the assistance level [0080], and it is calibrated for a specific user and/or task [0091]. However, there is no mention in the specification that the scaling parameter is determined. It is recommended to remove the determining step of the scaling parameter.
	Regarding the 35 U.S.C. 103 rejection Applicant states that neither Zoss, nor Sacksteder teach algorithms comprising a motion prediction algorithm, a proportional-integral- derivative algorithm, a safety detection algorithm and/or a configuration selection algorithm, because Sacksteder uses the proportional-integral- derivative algorithm to determine the use of counter-weights, rather than to determine torque-based movement. However, Sacksteder teaches that counterweights 206 provide gross balancing of the cantilever moment produced by the arm and its payload (Col. 4, lines 58-61). It is understood in the art that the term “moment” can be interpreted as “torque” since they are synonyms of each other (OneLook Thesaurus), hence it is maintained that Zoss in view of Sacksteder overcomes this limitation.

Claim Rejections - 35 USC § 112
4. 	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and
of the manner and process of making and using it, in such full, clear, concise, and exact terms as to
enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to
make and use the same, and shall set forth the best mode contemplated by the inventor or joint
inventor of carrying out the invention.

5. 	The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112: 
The specification shall contain a written description of the invention, and of the manner and
process of making and using it, in such full, clear, concise, and exact terms as to enable any person
skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the
same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6. 	Claim 14 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Particularly, the claim recites the limitation “determining a scaling parameter used to determine an assistance level for the user…”. It is acknowledged that the specification teaches that Y>0 is the scaling parameter and is additionally dependent on the conditions of the environment (e.g., ascending or descending) and/or human specification (e.g., degree of muscle function, etc.) [0080, 0081]. However, this teaching only appears to be used to determine the assistance level from the determination of angular position in equation 2. The specification teaches that the scaling parameter is used to determine the assistance level [0080], and it is calibrated for a specific user and/or task [0091]. However, there is no mention in the specification that the scaling parameter is determined. The specification failed to explain in full, clear, concise and exact terms as to enable any person skilled in the art to ascertain how a scaling parameter can be determined or calculated. It is recommended to remove the determining step of the scaling parameter.

7. 	The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out
and distinctly claiming the subject matter which the inventor or a joint inventor regards as the
invention.

8. 	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
	The specification shall conclude with one or more claims particularly pointing out and distinctly
	claiming the subject matter which the applicant regards as his invention.

9.	 Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
	Particularly for claim 14, the metes and bounds of “determining a scaling parameter used to determine an assistance level for the user…” cannot be ascertained based on the lack of support from the specification as indicated above. This renders the claim indefinite.

Claim Rejections - 35 USC § 103
10. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

11. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is
	not identically disclosed as set forth in section 102, if the differences between the claimed invention
	and the prior art are such that the claimed invention as a whole would have been obvious before the
	effective filing date of the claimed invention to a person having ordinary skill in the art to which the
	claimed invention pertains. Patentability shall not be negated by the manner in which the invention
	was made.

12.	 Claim(s) 1, 2, 7, 8, 15 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zoss et al. (US 2015/0351995 A1) in view of Sacksteder (US 9,719,633 B2).

	Regarding claims 1, 7 and 18, Zoss et al. discloses a system and method for controlling an exoskeleton associated with a user, and a non-transient computer readable medium on which is physically stored executable instructions which, upon execution, will control an exoskeleton associated with a user (FIGS. 1-9), the exoskeleton comprising a body portion secured to an abdominal section of the user (i.e. human upper body interface straps 202 and 203 of exoskeleton 200 configured to connect torso frame and pelvis 201 to the upper body of the human) [0030; FIG. 3A], a limb structure secured to one or more thighs of the user and pivotally connected to the body portion to facilitate rotation of the limb structure about a pivot axis (i.e. shank link 207 being rotatably connected to thigh member or link 205) [0030; FIG. 3A], wherein the system, method and executable instructions comprise processor instructions for a processor comprises:
	(a) one or more sensors adapted to receive/sense input data associated with a movement of
	the user at a predetermined time or time intervals, the one or more sensors comprising:
		(i) an encoder adapted to receive movement data (i.e. an encoder to measure the 			abduction angle) [0033]; and
		(ii) an inertial measurement unit adapted to receive physiological data (i.e. inertial 			sensors such as accelerometers and gyroscopes inherently measure the functions of the 			limbs of the exoskeleton 200]) [0031]; 
	(b) a processor operative to: 
		(i) electronically receive the input data from the one or more sensors (i.e. joint 				modules containing purely passive elements such as springs and dampers may 				nonetheless have electrical and data connections, either to provide pass-through to 			more distal joints or to provide sensor information about the joint to control 				electronics 204) [0031]; and 
	(c) a drive force transmission mechanism associated with the body portion and the limb 	structure, the drive force transmission mechanism adapted to receive the output data from 	the processor and generate the torque to move the limb structure about the pivot axis (i.e. 	actuator 230 could be mounted between hip holes 221A and 221B, allowing joint module 230 to 	control the torque and motion of exoskeleton 200 at hip pivot 210) [0031]; 
	whereby the system is operative to facilitate the control of the exoskeleton by generating the torque to support the movement of the user (i.e. it is simply necessary to electronically control the actuator to estimate the motor velocity and angular acceleration and add a torque proportional to these estimates to the torque commanded to the motor) [0038]. 
	Zoss et al. does not specifically disclose (b) the processor operative to: 
		(ii) automatically analyze the input data to generate output data, wherein the input data 		is processed by one or more algorithms to determine a torque based on the movement 			of the user, with the torque forming at least a part of the output data.
	However, Zoss et al. discloses that it is simply necessary to electronically control the actuator to estimate the motor velocity and angular acceleration and add a toque proportional to these estimates to the torque commanded to the motor [0035].
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the processor of Zoss et al. to include algorithms to allow for an exoskeleton leg to pivot or not pivot in an axis, and to allow for an exoskeleton joint to be adjusted on the fly using software to simulate a freely rotating joint.
	Zoss et al. does not disclose wherein the one or more algorithms include a motion prediction algorithm, a proportional-integral- derivative algorithm, a safety detection algorithm, and/or a configuration selection algorithm.
	However, Sacksteder et al. discloses that a programmable logic controller can be employed in conjunction with a PID (position-integral-derivative) algorithm to provide the correct amount of counterweight repositioning to offset the cantilever loading produced by the arm-supported payload (Col. 5, lines 33-60). 
	Sacksteder further discloses that counterweights 206 provide gross balancing of the cantilever moment produced by the arm and its payload (Col. 4, lines 58-61). It is understood in the art that the term “moment” can be interpreted as “torque” since they are synonyms of each other (OneLook Thesaurus).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method of Zoss et al. to include the features of Sacksteder in order to provide a control of the exoskeleton that allows for a desirable level of freedom of movement and positioning by the user that may include for example, kneeling, bending, stooping, sitting and other non-standing movements and positions.

	Regarding claims 2 and 8, Zoss et al. does not specifically disclose the system and method of claims 1 and 7, wherein the movement data includes angular position, velocity and/or acceleration of the one or more thighs of the user in the same embodiment.
	However, Zoss et al. discloses that it is simply necessary to electronically control the actuator to estimate the motor velocity and angular acceleration and add a torque proportional to these estimates to the torque commanded to the motor [0031, 0038].
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the embodiment of FIG. 3A-3F of Zoss et al. to include the features of the embodiment of FIG. 5 in order to allow for an exoskeleton leg to pivot or not pivot in an axis, and to allow for an exoskeleton joint to be adjusted on the fly using software to simulate a freely rotating joint.

	Regarding claim 15, Zoss et al. does not disclose the method according to claim 7, wherein the execution of the proportional-integral-derivative algorithm comprises a substep of determining one or more tuning parameters associated with the generation of the torque.
	However, Sacksteder et al. discloses that a programmable logic controller can be employed in conjunction with a PID (position-integral-derivative) algorithm to provide the correct amount of counterweight repositioning to offset the cantilever loading produced by the arm-supported payload (Col. 5, lines 33-60).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Zoss et al. to include the features of Sacksteder et al. in order to provide a control of the exoskeleton that allows for a desirable level of freedom of movement and positioning by the user that may include for example, kneeling, bending, stooping, sitting and other non-standing movements and positions.


13. 	Claim(s) 3 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zoss et al. (US 2015/0351995 A1) in view of Sacksteder (US 9,719,633 B2) as applied to claims 1, 2, 7, 8, 15 and 18 above, and further in view of Amundson et al. (US 10,524,972 B2).
	
	Regarding claim 3 and 9, neither Zoss et al. nor Sacksteder disclose the system and method of claims 1 and 7, wherein the physiological data includes specific force and/or angular rate of the one or more thighs of the user.
	However, Amundson et al. discloses a controller that does not need foot sensors, and can be implemented simply using the thigh angular rates based on a MEMS gyroscope that may be included in the orthosis (Col. 10, liens 24-29).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method of Zoss et al. to include the features of Amundson et al. in order to aid in the rehabilitation and restoration of muscular function in patients with impaired muscular function or control.

14. 	Claim(s) 4 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zoss et al. (US 2015/0351995 A1) in view of Sacksteder (US 9,719,633 B2) as applied to claims 1, 2, 7, 8, 15 and 18 above, and further in view of Yamamoto et al. (US 10,028,881 B2).

	Regarding claims 4 and 10, neither Zoss et al. nor Sacksteder disclose the system and method of claims 1 and 7, further comprising a database for storing input data, movement data, physiological data, and/or output data.
	However, Yamamoto et al. discloses that a control unit of the control member 50 outputs a drive control signal so as to start or stop the supply of power to the electric motor 40 of the assisting unit from the power supply device 44 based on the control information such as the drive timing information or the drive output information or the like stored in advance in the memory member 52 (Col. 13, lines 24-47).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method of Zoss et al. to include the features of Yamamoto et al. in order to promote walking movement using muscle strength by supporting walking movement with a small force.

15. 	Claim(s) 6 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zoss et al. (US 2015/0351995 A1) in view of Sacksteder (US 9,719,633 B2) as applied to claims 1, 2, 7, 8, 15 and 18 above, and further in view of Lee et al. (US 10,857,672 B2).

	Regarding claims 6 and 12, neither Zoss et al. nor Sacksteder disclose the system and method of claims 1 and 7, wherein the input data is additionally provided by the database, a network interface device, an input- output device, and/or memory.
	However, Lee et al. discloses that the user may transfer an abstracted hardware input information to the references through the shared memory 300 (Col. 7, lines 22-26).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method of Zoss et al. to include the
features of Lee et al. in order to provide a real-time device controlling system having hierarchical architecture and a real-time robot controlling system using the same that a plurality of independent processes with respect to the same hardware control and process can coexist, operation of robot according to the same can be controlled stably, and the toughness and expandability thereof can be provided in a robot controlling system needing real-time features.

16. 	Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zoss et al. (US 2015/0351995 A1) and Sacksteder et al. (US 9,719,633 B2) as applied to claims 1, 2, 7, 8, 15 and 18 above, and further in view of Herr et al. (US 9,498,401 B2).

	Regarding claim 13, neither Zoss et al. nor Sacksteder disclose the method according to claim 7, wherein the execution of the safety detection algorithm determines whether the torque is appropriate and further comprises a jitter detection substep, a resistance detection substep, an unintended motion detection substep and/or an imbalance substep.
	However, Herr et al. discloses that, in order to ensure real-time control and system safety, high level control algorithms, e.g. virtual model control, impedance control, are implemented with a host computer 300 and a master controller 302, such as an EtherCAT.RTM. master controller which is fitted with a 1 kHz processor, whereas the low level motor control, e.g. torque control, position control, is implemented in local servo controllers 158 (FIG. 9). The EtherCAT.RTM. network is an open high performance Ethernet-based fieldbus system, providing short data update times with low communication jitter (Col. 8, lines 28-39).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Zoss et al. to include the features of Herr et
al. in order to achieve a variety of biological-like mechanisms of complex human locomotion in a portable package.

17. 	Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zoss et al. (US 2015/0351995 A1) and Sacksteder et al. (US 9,719,633 B2) as applied to claims 1, 2, 7, 8, 15 and 18 above, and further in view of Pishdad et al. (US 10,293,184 B2).

	Regarding claim 14, neither Zoss et al. nor Sacksteder disclose the method according to claim 7, wherein the execution of the motion prediction algorithm comprises a substep of determining a scaling parameter associated with an assistance level for the user.
	However, Pishdad et al. discloses that the prediction algorithm includes one of kernel density estimation, support vector regression with scaling, or random forest regression [claim 8].
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Zoss et al. to include the features of Pishdad et al. in order to allow a prediction of the target position in real time, avoiding a latency between acquiring and image and compensating for the motion.

18. 	Claim(s) 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zoss et al. (US 2015/0351995 A1) and Sacksteder et al. (US 9,719,633 B2) as applied to claims 1, 2, 7, 8, 15 and 18 above, and further in view of Herr et al. (US 2017/0250632 A1).

	Regarding claim 16, neither Zoss et al. nor Sacksteder disclose the method according to claim 7, wherein the execution of the motion prediction algorithm or the proportional-integral- derivative algorithm further comprises a step of generating a plurality of reference configurations
corresponding to the user and a specific movement, each of the plurality of reference configurations comprising the scaling parameter and the one or more tuning parameters associated with the user and the specific movement.
	However, Herr et al. discloses that FIGS. 12 and 13 illustrate configurations where voltage is computed using two components: a component that is a scaled measurement of a measurement of the motor speed and a feedback component. Feeding back a scaled measurement of the motor speed is called EMF feedforward, as the signal can provide an estimate of the electromotive force produced within the motor [0079].
	Herr et al. further discloses that proportional-integral compensation applied to the joint torque tracking error will generate a stable response that extends beyond the first resonance. In the system depicted in FIG. 15, the resonant spring dynamics appear in the forward path of the joint torque controller rather than the feedback path. Therefore, these dynamics do not appear as troublesome zeros in a loop that measures the joint torque and manipulates that signal to produce a compensating voltage input [0109].

	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Zoss et al. to include the features of Herr et al. in order to provide leg devices that provide a biomimetic response throughout a walking cycle.

	Regarding claim 17, neither Zoss et al. nor Sacksteder nor Herr et al. disclose the method according to claim 16, further comprising a step of generating an input configuration based on the input data, matching a selected one of the plurality of reference configurations corresponding to the input configuration using the configuration selection algorithm, and applying the scaling parameter and the one or more tuning parameters associated with the selected one of the plurality of reference configurations to the generation of the torque.
	However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Zoss et al. in view of Sacksteder et al. and Herr et al. to include a step of generating an input configuration based on the input data, matching a selected one of the plurality of reference configurations corresponding to the input configuration using the configuration selection algorithm, and applying the scaling parameter and the one or more tuning parameters associated with the selected one of the plurality of reference configurations to the generation of the torque, since the teachings of Herr et al. facilitate tuning control parameter vectors in order so that measures of electro-mechanical efficiency may be collected in real-time, gait-cycle-by-gait- cycle.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY P KING whose telephone number is (571)270-7823. The examiner can normally be reached 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on 571-272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RODNEY P. KING
Examiner
Art Unit 3664



/KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664